Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, Claims 1-11 in the reply filed on December 2, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Applicant’s election without traverse of species claim 10 in the reply filed on September 19, 2022 is acknowledged.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monnier et al (US 2016/0136632) in view of Banerjee et al (WO 2017/187454; note that references below are made with respect to Upadhyayula et al (US 2021/0221683), which is a US equivalent of the WIPO publication).  
Regarding claims 1 and 10, Monnier teaches the use of a bimetallic supported catalyst system suitable for the reduction of SO3 to SO2 (pars. 40-41).  The support inherently has a surface area.  
Monnier does not specify whether the support is porous.  However, use of pores/voids to increase surface area of the catalyst, which directly impacts the ability of the catalyst to make contact with the intended reactants, is conventionally known and thus would have been obvious.  The presence of pores would inherently enable a pore volume and average pore diameters.  Furthermore, and regardless of conventional wisdom, by sheer probability the support must either be porous, or it must not be porous.  Given the limited number of potential options, use of a porous support would have been obvious under the obvious to try rationale (see MPEP 2143 I. (E)).  
Still further, the related prior art teaches the use of porous supports.  Upadhyayula, in a similar invention directed toward catalysts useful for the catalytic decomposition of sulfur trioxide to sulfur dioxide (par. 22), teaches the use of support materials comprising pore volumes (par. 42).  It is not plausible that the entire pore volume is contained in a single pore/void, and thus it is likely, or otherwise obvious, to assume that a plurality of pores are present, which inherently necessitates an average pore diameter.  
Regarding claim 1, it would have been obvious to one of ordinary skill in the art to utilize porous support materials as the support material of Monnier, as they are likely more effective than otherwise non-porous supports and are conventionally known to be suitable for use in the art, as can be seen from the teachings of Upadhyayula.   
Regarding the calcination limitation of claim 1, in the event any differences can be shown for the product of the product-by-process claim 1, as opposed to the product taught by Monnier, as combined with Upadhyayula, such differences would have been obvious to one of ordinary skill in the art as a routine modification of the product in the absence of a showing of unexpected results; see also In re Thorpe, 227 USPQ 964 (CAFC 1985). 
When the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or 103 of the statute is appropriate. As a practical matter, the Patent and Trademark Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith. A lesser burden of proof is required to make out a case of prima facie obviousness for product-by-process claims because of their particular nature than when a product is claimed in the conventional fashion. In re Brown, 59 CCPA 1063, 173 USPQ 685 (1972); In re Fessmann, 180 USPQ 324 (CCPA 1974).  

Regardless, it is noted that Upadhyayula does teach that a pretreatment of the catalyst support includes oxidation in atmospheric air between 700-1,000°C (par. 69).  Upadhyayula further teaches calcination of the supported catalysts at 500°C for a period of time prior to having the temperature raised to 1,000°C (par. 83).  Further regarding claim 1, it would have been obvious to finish the catalyst support and supported catalyst of Monnier, as combined with Upadhyayula, according to conventionally known techniques, including those taught by Upadhyayula.  
Regarding the catalytic metal of claims 1, 6, and 10, Monnier teaches that the shell (i.e. it is upon the surface of the metal particles) may be any suitable catalytic material, such as platinum (par. 27).  
Regarding the stable metal of claims 1, 7, and 10, Monnier teaches the use of core metals including Co, Ir, Rh, Mo, Fe, Nb, Re, Ru, and W (par. 26).  
Regarding claim 2, Upadhyayula teaches that the support materials may have an active surface area of 5-35 m2/g (par. 44).  The overlapping ranges constitute prima facie obviousness.  
Regarding claim 3, Upadhyayula teaches that the support materials may have a pore volume in the range of 0.05-0.9 cc/g (50-900 mm3/g) (par. 42).  The overlapping ranges constitute prima facie obviousness.  
Regarding claim 4, Monnier, as combined with Upadhyayula, is considered to teach a porous support comprising a plurality of pores, as discussed above.  The average pore diameters, while considered to be inherently present, are not specifically limited by Monnier or Upadhyayula.  Absent a showing of unexpected results, it would have been obvious to select any suitable average pore diameter, including those instantly claimed, wherein suitable is meant to encompass all average pore diameters that do not render the catalyst inoperable or otherwise negatively impacted.  
Regarding claim 5, Monnier teaches that the support material may comprise boron nitride, titania, silicon carbide, other metal nitrides (inclusive of silicon nitride), or mixtures thereof (par. 25).  
Claim 11 is considered to be directed toward properties exhibited by the claimed catalyst.  As Monnier, as combined with Upadhyayula, teach a catalyst that is substantially identical to that of the claimed invention, said prior art catalyst is expected to exhibit substantially identical properties, including those claimed.  It is noted that Upadhyayula teaches that the catalyst is excellent in activity and stability when tested for a long time in temperatures ranging from 700-1,200°C (par. 63).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Monnier et al (US 2016/0136632) in view of Banerjee et al (WO 2017/187454; note that references below are made with respect to Upadhyayula et al (US 2021/0221683), which is a US equivalent of the WIPO publication) as applied to claim 1 above, and further in view of Takeshima et al (US 2014/0086823).
Monnier, as combined with Upadhyayula, teaches a thermally stable catalyst system according to instant claim 1, as shown above.  
While Monnier and Upadhyayula teach the use of porous support materials, neither reference explicitly teaches the average pore diameters.  
Takeshima, in a similar invention directed toward a sulfur trioxide decomposition catalyst (title and abstract), teaches a porous support material wherein the voids between the primary support particles have an average diameter of 5-50 nm and the pore structures within the primary support particles have an average diameter 1-5 nm (par. 36).  
Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the filing of the claimed invention to utilize as the porous support material of Monnier, as combined with Upadhyayula, those having average pore/void sizes known to be suitable for use in catalysts for the decomposition of sulfur trioxide, such as those taught by Takeshima, in order to effectively obtain such a catalyst.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W SLIFKA whose telephone number is (571)270-5830. The examiner can normally be reached Monday-Friday, 9:00 AM-5:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Colin W. Slifka/           Primary Examiner, Art Unit 1732